Title: From Thomas Jefferson to Henry Dearborn, 24 September 1802
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Dear Sir
            Monticello Sep. 24. 1802.
          
          Your favor of the 20th. is recieved. on consultation with mr Madison who came here the day after mine of the 17th. to you, he appeared so clearly to concur with mr Smith in sending the John Adams, towards which the present state of her preparation had considerable influence, that I thought it better to conclude on her departure, and so wrote to mr Smith by the post of the 20th. I had intended to have been at Washington on the last day of the present month, but several days of rain have so retarded my operations here, that I shall be 2. or 3. days later in my arrival there. Accept my affectionate salutations.
          
            Th: Jefferson
          
        